Title: Samuel Harrison Smith to Alexander J. Dallas, 7 June 1815
From: Smith, Samuel Harrison
To: Dallas, Alexander James


                    
                        Treasury Department, Reve. office,June 7th. 1815.
                        Sir,
                    
                    I have the honor to communicate to you, for submission to the President, the following propositions respecting the collection of arrears of direct tax & internal duties imposed previous to the year 1813:
                    1. That the duties of Acting Supervisor in the district of Pennsva. be attached to the office of Collector of direct taxes and internal duties, for the 1st. Collection District of Pennsva. & that an annual Salary of Two Hundred & fifty dollars be allowed, inclusive of clerk hire.
                    2. That the duties of Acting Supervisor in the district of S. Carolina, be attached to the office of Collector of direct taxes and internal duties, for the 1st. Collection district of S. Carolina, and that an annual salary of Two Hundred and fifty dollars be allowed, inclusive of Clerk hire.
                    3. That the allowance for Clerk hire to the Acting Supervisor in the district of Georgia be discontinued after the 30th. of June 1815. I am, very respectfully,
                    
                        Sa H SmithCommr. of the Revenue
                    
                 